
	

113 S865 IS: Accelerating the End of Breast Cancer Act of 2013
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 865
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Mr. Whitehouse (for
			 himself, Mr. Heller,
			 Mr. Warner, Mr.
			 Grassley, Mr. Brown,
			 Mr. Reed, Mr.
			 Begich, Mr. Casey, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the establishment of a Commission to
		  Accelerate the End of Breast Cancer.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Accelerating the End of Breast
			 Cancer Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Establishment.
					Sec. 4. Purpose; duties.
					Sec. 5. Membership.
					Sec. 6. Powers.
					Sec. 7. Chairperson; program managers.
					Sec. 8. Coordination and nonduplication.
					Sec. 9. Evaluation of the Commission.
					Sec. 10. Authorization of funding.
					Sec. 11. Termination.
				
			2.FindingsCongress makes the following
			 findings:
			(1)In the United
			 States, the chance of a woman developing breast cancer during her lifetime has
			 increased from 1 in 11 in 1975 to 1 in 8 today.
			(2)Worldwide, breast
			 cancer is the most frequently diagnosed cancer in women with 1,300,000 cases
			 each year. Breast cancer is also the leading cause of cancer death in women,
			 with more than 438,000 women dying from the disease worldwide in 2010, a 37.5
			 percent increase since 1990.
			(3)More than 90
			 percent of deaths from breast cancer are caused by metastasis, which occurs
			 when cancerous cells spread to other organs or bone.
			(4)The National
			 Cancer Institute estimated that breast cancer care in the United States cost
			 $16,500,000,000 in 2010, and cost the Nation $12,100,000,000 in lost
			 productivity.
			(5)Over the past 40
			 years, very little has improved the incidence, morbidity, and mortality rates
			 of breast cancer.
			(6)In recognition of
			 the complexity of breast cancer, experts have identified the need to transform
			 how research is conducted by engaging investigators from many
			 disciplines.
			(7)Advances in
			 understanding the progression of breast cancer, particularly metastasis, have
			 the potential to translate to better understanding and preventing the spread of
			 other types of cancer.
			3.EstablishmentThere shall be established a commission to
			 be known as the Commission to Accelerate the End of Breast Cancer (in this Act
			 referred to as the Commission).
		4.Purpose;
			 duties
			(a)PurposeThe
			 purpose of the Commission shall be to help end breast cancer by January 1,
			 2020.
			(b)Duties
				(1)In
			 generalThe Commission shall identify, recommend, and promote
			 initiatives, partnerships, and research within the public and private sectors,
			 basic and applied sciences, and epidemiology that can be turned into strategies
			 to prevent breast cancer and breast cancer metastasis.
				(2)PriorityThe
			 Commission shall give priority to initiatives, partnerships, and research that
			 are—
					(A)not prioritized
			 within the public sector; and
					(B)unlikely to be
			 achieved by the private sector due to technical and financial
			 uncertainty.
					(c)Strategic
			 planNot later than 6 months after the appointment of the initial
			 members of the Commission, the Commission shall submit to the President and to
			 the relevant authorizing and appropriations committees of Congress, a
			 description of the Commission’s strategic plan to advance the purpose described
			 in subsection (a).
			(d)Annual
			 reportNot later than January 15, 2014, and annually thereafter,
			 the Commission shall submit an annual report to the President, Congress, and
			 the public—
				(1)describing the
			 Commission’s activities under this section, including its progress in achieving
			 the purpose described in subsection (a); and
				(2)containing a full
			 financial report, including a line item report of the Commission’s expenditures
			 for the preceding year.
				5.Membership
			(a)Number;
			 appointmentThe Commission shall be composed of not more than 10
			 members who shall be appointed by the President, with the advice and consent of
			 the Senate, not later than 60 days after the date of enactment of this Act, in
			 accordance with this section.
			(b)Representation
				(1)In
			 generalEach member of the Commission shall be appointed to
			 represent one of the following 3 categories:
					(A)Individuals who
			 represent the interests of varied disciplines within the biomedical research
			 field.
					(B)Individuals who
			 represent the relevant varied disciplines outside of the biomedical research
			 field.
					(C)Patient
			 advocates, including individuals who—
						(i)represent a
			 patient-led, patient-centered organization with a patient constituency either
			 directly related to or relevant to breast cancer; and
						(ii)are trained,
			 knowledgeable, and prepared to participate in the decision-making process of
			 science and medicine.
						(2)Representation
			 of membership categoriesOf the members of the Commission—
					(A)at least 1, but
			 not more than 3, shall be appointed to represent the category described in
			 paragraph (1)(A);
					(B)at least 1, but
			 not more than 3, shall be appointed to represent the category described in
			 paragraph (1)(B); and
					(C)at least 2, but
			 not more than 4, shall be appointed to represent the category described in
			 paragraph (1)(C).
					(c)Terms
				(1)In
			 generalEach member of the Commission shall be appointed for a
			 term of 3 years and may be reappointed.
				(2)VacanciesAny
			 member of the Commission appointed to fill a vacancy occurring before the
			 expiration of the term for which the member’s predecessor was appointed shall
			 be appointed only for the remainder of that term. A member may serve after the
			 expiration of that member’s term until a successor has taken office. A vacancy
			 in the Commission shall be filled in the manner in which the original
			 appointment was made and shall not affect the power of the remaining members to
			 execute the duties of the Commission.
				(d)QuorumThree
			 members of the Commission shall constitute a quorum.
			6.PowersThe Commission shall have the following
			 powers:
			(1)Hearings and
			 other activitiesFor the purpose of carrying out its duties, the
			 Commission may hold such hearings and undertake such other activities as the
			 Commission determines to be necessary to carry out its duties.
			(2)Detail of
			 Federal employeesUpon the request of the Commission, the head of
			 any Federal agency is authorized to detail, without reimbursement, any of the
			 personnel of such agency to the Commission to assist the Commission in carrying
			 out its duties. Any such detail shall not interrupt or otherwise affect the
			 civil service status or privileges of the Federal employee.
			(3)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency may provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
			(4)Use of
			 mailsThe Commission may use the United States mails in the same
			 manner and under the same conditions as Federal agencies.
			(5)Obtaining
			 informationThe Commission may secure directly from any Federal
			 agency information necessary to enable it to carry out its duties, if the
			 information may be disclosed under section 552 of title 5, United States Code.
			 Upon request of the Chairperson of the Commission, the head of such agency
			 shall furnish such information to the Commission.
			(6)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission on a
			 reimbursable basis such administrative support services as the Commission may
			 request.
			7.Chairperson;
			 program managers
			(a)Chairperson
				(1)DesignationOf
			 the members of the Commission appointed under section 5(a), the President shall
			 at the time of the appointment, designate one such member to serve as the
			 Chairperson of the Commission.
				(2)ResponsibilitiesThe
			 responsibilities of the Chairperson shall include—
					(A)approving areas
			 of study of the Commission based on criteria including scientific and technical
			 merit, innovation, and impact;
					(B)developing
			 criteria (including benchmarks) for assessing, and overseeing the assessment
			 of, the progress of areas of study of the Commission;
					(C)terminating areas
			 of study of the Commission that are not achieving the purpose described in
			 section 4(a);
					(D)designating
			 members of the Commission to act as program managers as described in subsection
			 (b); and
					(E)appointing staff
			 as necessary to aid in carrying out the purpose described in section
			 4(a).
					(b)Program
			 managers
				(1)In
			 generalThe Chairperson of the Commission may designate members
			 of the Commission who may act as program managers to oversee one or more areas
			 of study of the Commission.
				(2)ResponsibilitiesA
			 member designated under paragraph (1) shall, with respect to one or more areas
			 of study, be responsible for the following:
					(A)Recommending
			 novel proposals, projects, and collaborations based on scientific and technical
			 merit to achieve the purpose described in section 4(a) with a focus on
			 strategies for the primary prevention of breast cancer, and methods to prevent
			 breast cancer metastasis. Program directors may—
						(i)convene workshops
			 and confer with experts in both the public and private sector;
						(ii)identify areas
			 of study;
						(iii)identify all
			 areas where resources could be leveraged; and
						(iv)carry out other
			 functions of the Commission that are approved by the Chairperson and that the
			 Chairperson deems necessary to carry out the purpose described in section
			 4(a).
						(B)Working with
			 relevant Federal agencies to identify areas of concurrent interests in order to
			 maximize Federal investment and stimulate collaborative projects.
					(C)Monitoring the
			 progress of areas of study and recommend restructure or termination.
					8.Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Commission shall ensure that the activities of the
			 Commission are coordinated with, and do not duplicate the efforts of, programs
			 and laboratories of other government agencies.
		9.Evaluation of
			 the Commission
			(a)In
			 generalThe President shall enter into an agreement with the
			 Institute of Medicine of the National Academy of Sciences under which the
			 Institute, after the Commission has been in operation for 3 years, shall
			 evaluate the Commission's progress towards achieving the purpose described in
			 section 4(a).
			(b)InclusionsThe
			 evaluation under subsection (a) shall include—
				(1)a recommendation
			 on whether the Commission should be continued or terminated; and
				(2)a description of
			 lessons learned from operation of the Commission.
				(c)AvailabilityOn
			 completion of the evaluation under subsection (a), the Commission shall make
			 the evaluation available to the Congress and the public.
			10.Authorization
			 of funding
			(a)Authorization
			 of appropriationsTo carry out the purpose of this Act, there are
			 authorized to be appropriated—
				(1)$8,000,000 for
			 fiscal year 2013;
				(2)$12,000,000 for
			 each of fiscal years 2014 and 2015; and
				(3)such sums as may
			 be necessary for each fiscal year thereafter until the Commission is
			 terminated.
				(b)LimitationNone
			 of the amounts appropriated for a fiscal year under subsection (a) shall be
			 used for the operation or construction of any laboratories or pilot
			 plants.
			11.TerminationThe Commission shall terminate on June 1,
			 2020.
		
